UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4511


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GABRIEL ESPITIA ESCANDON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:17-cr-00310-TMC-1)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Jamie L. Schoen,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gabriel Espitia Escandon appeals his 24-month sentence imposed following his

guilty plea to possession of a firearm by an alien unlawfully present in the United States,

in violation of 18 U.S.C. § 922(g)(5) (2012), and possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012). On appeal,

Escandon’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning the

adequacy of the district court’s sentencing explanation. Although notified of his right to

do so, Escandon has not filed a pro se supplemental brief, and the Government has

elected not to respond to the Anders brief. For the reasons that follow, we affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In evaluating the procedural

reasonableness of a sentence, we consider, among other things, whether the district court

adequately explained the chosen sentence, see id. at 51, and whether the court addressed

any nonfrivolous arguments for a different sentence, see United States v. Blue, 877 F.3d
513, 518-19 (4th Cir. 2017). The sentencing explanation need not be extensive as long as

we are satisfied that the district court “has a reasoned basis for exercising [its] own legal

decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).

       Here, after properly considering Escandon’s personal background and noting the

need for the sentence to satisfy several of the goals listed in 18 U.S.C. § 3553(a) (2012),

the district court imposed Escandon’s requested sentence of 24 months’ imprisonment.



                                             2
We conclude that the district court’s sentencing explanation, “though brief, was legally

sufficient.” Rita, 551 U.S. at 356.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal.           We therefore affirm Escandon’s

judgment. This court requires that counsel inform Escandon, in writing, of the right to

petition the Supreme Court of the United States for further review. If Escandon requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Escandon.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3